Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                                    Remarks
This Office Action fully acknowledges Applicant’s remarks filed on April 27th, 2022.  Claims 31-43, and 56-60 are pending.  Claims 1-30 and 44-55 are canceled.  Claims 59 and 60 are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27th, 2022 has been entered.
 





Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1) Reader…operable to obtain light intensity measurements…in claim 31.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

1) a photodetector (in addition to the illumination source), and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
















Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 31-43 and 56-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polito et al. (US 2004/0018637) in view of Froelich (USPN 4,647,981).
Polito teach a diagnostic system(100) for performing “lateral flow assays"(paragraph[0031]).  The system(100) comprises a housing (see figure 1) and a “cartridge receptacle (120)” with a port for receiving the cartridge(120) and test strip (200) where the sample is deposited on a sample receiving zone coupled to the flow path(Col. 4 teaches application region (260) and an assay region (250) [0033-0034]), a label that specifically binds a target analyte (Polito et al. teach first analyte binding agents, an analyte non-specific agent, and different detection agents [0034-0047]).  
Paragraph[0044-0053 ] teach the test strip(200) further comprises a control binding agent in a control zone (i.e., reference feature).  
Paragraph[0031] further teaches a computer system, such as a processor, memory, data input device such as keyboard(130) and data output device such as display(140) to permit user interaction in performing the assay that has been read on the claimed “data analyzer”.  Figure 2 shows the details of test cartridge(210) that  comprising a test strip(200) for performing a lateral flow assay.  The cartridge includes a sensor code for communicating with the computer system (paragraph[0032]).  The code can be a barcode(230) that is read by a second optical sensor(410) as shown in figure 4.  The sample is applied to the cartridge in the "application region(260)".  Paragraphs[0035-0043] the test strip(200) further comprises labeled particles that bind to the analytes of interest and provide optical results.  Paragraph[0044-0053 ] teach the test strip(200) further comprises a control binding agent in a control zone.  A reader is employed for reading the reaction on the test strip (paragraph[0056]).  Paragraph[0055] teaches data processor(300) is connected to a first sensor(340) and a second sensors(330) (i.e. optical sensors providing that the reader is operable to obtain light intensity measurements as claimed) that detects signals selected from the group that includes fluorescence, radiation, magnetic flux, etc.  The preferred embodiment is that the sensors are light sensor for measuring reflectance intensity from the test strip(200).   Paragraphs[0056- 59] teach a first optical sensor(420) (a detection system as in cl. 35) that is aligned over the assay region(250) and a second sensor(410) that reads the barcode(230).  The read barcode data has been read the claimed “reference feature” (i.e., the varying light and dark sections of the bar code are interpreted as being capable of sending reference information), and such bar code in Polito comprises an illumination source calibration region given as the area in which the bar code is formed and is to be subsequently illuminated in operation. Paragraph[0062] further describes the alignment of the test strip(200) and starting of the analysis.  Examiner further notes that the “at least one reference feature” recited throughout the claims is not a positively claimed element of the device and is drawn to a prospective, intended workpiece to be place within the port of the housing, and is thus not attributed particular patentable weight in being required as a part of the claimed device.


With regard to claim 31 Polito et al. do not specifically teach software configured to identify, determine, adjust, and illuminate as claimed. 

Froelich discloses automatic white level control (abstract).  Froelich discloses providing a circuit for maintaining a constant light level, and determining the amount of deviation of the light level from the desired level during a calibration phase and using the correction value during the actual reading or writing phase for normalizing the output, and wherein the diagnostic system includes a calibration strip or a calibration strip of white or grey known reflectance (lines 5-14, col. 1; lines 41-67, col. 2, for example).

	It would have been obvious to a person of skill in the art at the time the invention was made to have used the device of Polito et al. alongside the improvements provided within Froelich for the calibration of the light beam’s intensity to the desired value which provides an automatic correction from any deviation from the desired light level during the actual assaying for normalizing the output that would have allowed Polito’s scanner to have operated to yield more accurate results for the optical assays.
	Further, as seen through the disclosure Polito and Froelich, it is clear that it would have been obvious to one of ordinary skill in the art to provide the adjusted light intensity to a second or subsequent test strip as claimed in order to proceed with an optical assay with the corrected and proper light intensity previously ascertained (see likewise within lines 12-14, col. 1 of Froelich wherein the correction value is then used for actual reading/writing phase).

	Examiner further notes, as has been previously discussed on the record in prior Office Actions, that the test strip and the reference feature(s) are drawn to prospective workpieces that are not claimed as positive elements of the diagnostic test system.
	To this end, the dependent claims which provide further designations to the location and number of reference features are not attributed patentable weight with respect to these test strips/reference feature(s), and as the prior art of Polito and Froelich provide to disclose all of the positively claimed structural elements of the claimed diagnostic system, including disclosure to software for determining, adjusting, and illuminating as claimed, it is said that the device of Polito/Froelich is at least fully capable of utilizing such software in connection with further, additional reference features and locations thereof in as much as required and claimed herein.

With regard to claim 32, and its breadth and intended uses, paragraph[0062] teaches the alignment of the strip(220) can be controlled by an ”electrical field” and has been read on the claimed “the reference feature is aligned with respect to the test region”.  Further to this, Examiner notes that the reference feature is not a positively claimed element of the device and is drawn to a prospective, intended workpiece to be placed within the port of the housing.
	With regard to claim 33, and its breadth and intended uses, the processor of Polito/Froelich is interpreted as capable of performing this step for the reasons discussed above.  
	With regard to claim 34, and its breadth and intended uses. The reference feature of Polito/Froelich is interpreted as capable of performing this step.  Further to this, Examiner notes that the reference feature is not a positively claimed element of the device and is drawn to a prospective, intended workpiece to be place within the port of the housing.
	With regard to claim 35 and 40, and their breadth and intended uses, the processor of Polito/Froelich is interpreted as capable of detecting the reference feature (Bar code) and wherein the processor is capable of identifying light intensity measurements obtained from the test region by correlating (no correlation method is claimed so the appropriate weight has been attributed) detection of the reference feature by the detection system with obtaining the light intensity measuremens by the reader.  This is interpreted as being taught by Polito’s device’s capability of detecting features from both the bar code and the testing zone.  [0056] describes an optical sensor for reading the barcode and constitutes the claimed detection system in the Polito device wherein both the reference feature is detected at the same time as the assay region is detected.
Further to this, Examiner notes that the reference feature is not a positively claimed element of the device and is drawn to a prospective, intended workpiece to be place within the port of the housing.
	With regard to claim 36-38 and its breadth and intended uses [0062] teaches the alignment of the strip (220) is capable of being controlled by an electrical field.  Further to this, Examiner notes that the reference feature is not a positively claimed element of the device and is drawn to a prospective, intended workpiece to be place within the port of the housing.
With regard to claim 39, and its breadth and intended uses. The device of Polito/Froelich is interpreted as being capable of detecting a series of contrast variations along a flow path.  Further to this, Examiner notes that the reference feature is not a positively claimed element of the device and is drawn to a prospective, intended workpiece to be place within the port of the housing.
With regards to claims 41-43, the device of Polito/Froelich is interpreted as being capable of being utilized with such a reference feature(s) (wherein such reference feature(s) are drawn to prospective workpieces in the system), as Polito/Froelich provide to disclose all of the positively claimed structural elements of the system and are thereby said to be fully capable of being utilized with the further defined intended workpieces in as much as recited and required herein.  Further, as in cl. 41, it is noted that the reference feature disclosed in Froelich is particularly calibrated to give reference optical response to illumination at a wavelength (i.e. a grey or white reference feature provides a known response given its known reflectivity).
With regard to claims 56-58, Polito et al. paragraphs[0054-0057]  teach processor(300) and memory(310) are programmed to interact and determine the analyte levels and has been read on the claimed “data analyzer comprising software”.  Further, Polito et al. teach in paragraphs [0067,0071,0092] the modification of parameters based upon the read parameter.  Polito further teach accessing an assay table following the barcode being read.  With regard to claim 56, it is seen through Polito and Froelich that such adjustments of parameters by the processor/memory in order to maintain a desired light level corresponds with at least one operational parameter that comprises wavelength components of the reader to obtain light intensity measurements as it is concerned with the reader’s light interrogation parameters being adjusted.  With regard to claim 57, Examiner notes that a tunable optical filter is not a positively recited structural element to the reader and is drawn to a prospective workpiece herein, wherein the device of Polito/Froelich provides to claim all of the positively claimed structural elements of the system and is said to be fully capable of providing such an adjustment in as much as claimed and required herein.  Further, as in cl. 58, as discussed above with respect to Froelich, it is desired to produce a control signal that normalizes to produce a predetermined output value and adjust thereto (i.e. adjusting back to the desired light level).
With regard to claim 59, Polito discloses a test strip 200 in the reader and including at least one reference feature comprising immobilized fluorescent particles (pars. [0041,0049,0055], for example).
With regard to claim 60,  Polito does not specifically disclose such software for increasing or decreasing the light intensity value.
However, as seen from the above disclosure to Froelich, it would have been obvious to one of ordinary skill in the art to modify Polito to provide software for adjusting the light intensity in an increasing or decreasing fashion depending on the present light intensity measurement in order to adjust back to the desired light level such as taught by Polito in order to allow for automated correction to the light source’s interrogation beam so as to provide for more accurate optical assaying of the test strip(s).

Response to Arguments
Applicant’s arguments filed on April 27th, 2022 with respect to claim(s) 31-43 and 56-60 have been considered but are moot in view of the new grounds of rejection applied.
As discussed above, in view of the amendments to the claims, claims 31-43 and 56-60 are herein rejected under 35 USC 103 as being unpatentable over Polito in view of Froelich for the reasons discussed above, and additional discussion seen below.

Froelich discloses automatic white level control (abstract).  Froelich discloses providing a circuit for maintaining a constant light level, and determining the amount of deviation of the light level from the desired level during a calibration phase and using the correction value during the actual reading or writing phase for normalizing the output, and wherein the diagnostic system includes a calibration strip or a calibration strip of white or grey known reflectance (lines 5-14, col. 1; lines 41-67, col. 2, for example).

	It would have been obvious to a person of skill in the art at the time the invention was made to have used the device of Polito et al. alongside the improvements provided within Froelich for the calibration of the light beam’s intensity to the desired value which provides an automatic correction from any deviation from the desired light level during the actual assaying for normalizing the output that would have allowed Polito’s scanner to have operated to yield more accurate results for the optical assays.
	Further, as seen through the disclosure Polito and Froelich, it is clear that it would have been obvious to one of ordinary skill in the art to provide the adjusted light intensity to a second or subsequent test strip as claimed in order to proceed with an optical assay with the corrected and proper light intensity previously ascertained (see likewise within lines 12-14, col. 1 of Froelich wherein the correction value is then used for actual reading/writing phase).

	Examiner further notes, as has been previously discussed on the record in prior Office Actions, that the test strip and the reference feature(s) are drawn to prospective workpieces that are not claimed as positive elements of the diagnostic test system.

	To this end, the dependent claims which provide further designations to the location and number of reference features are not attributed patentable weight with respect to these test strips/reference feature(s), and as the prior art of Polito and Froelich provide to disclose all of the positively claimed structural elements of the claimed diagnostic system, including disclosure to software for determining, adjusting, and illuminating as claimed, it is said that the device of Polito/Froelich is at least fully capable of utilizing such software in connection with further, additional reference features and locations thereof in as much as required and claimed herein.

	If Applicant desires to have patentable weight attributed to the particular test strip with particularly arranged and amount of reference features thereon, Applicant will need to amend the claim(s) to positively provide the test strip/reference feature(s) in the port of the housing.

Further, the 1) Reader…operable to obtain light intensity measurements…in claim 31 is interpreted under 35 USC 112 F/6th as discussed in the body of the action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798